TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00541-CV



                          Warren Transportation, LLC, Appellant

                                               v.

         Susan Combs, Comptroller of Public Accounts of the State of Texas, and
             Greg Abbott, Attorney General of the State of Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
   NO. D-1-GN-12-002173, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           M E M O R AN D U M O P I N I O N


              Appellant has filed an unopposed motion to dismiss this appeal. We grant appellant’s

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: January 7, 2014